   Case 4:21-mj-00149-CAN Document 7 Filed 03/04/21 Page 1 of 1 PageID #: 15



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

                                                   §
UNITED STATES OF AMERICA                           §
                                                   § CASE NUMBER 4:21MJ149
                                                   §
        v.                                         §
                                                   §
                                                   §
 DAVID SCHOOLCRAFT                                 §


       ORDER SCHEDULING A DETENTION AND PRELIMINARY HEARING


A preliminary hearing in this case is scheduled as follows:



  Before:

  U.S. Magistrate Judge Christine Nowak                 Courtroom Number:
  United States Courthouse Annex                        Mezzanine Level
  200 North Travis Street
  Mezzanine Level
  Sherman, TX 75090
                                                        Date: Friday, March 12, 2021

                                                        Time: 10:00am



       IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of
the United States Marshal or any other authorized officer. The custodian must bring the defendant
to the hearing at the time, date, and place set forth abo e.




Date: March 4, 2021

                                             CHRISTINE A. NOWAK
                                             UNITED STATES MAGISTRATE JUDGE
